Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne US 20170243465 in view of Basir US 20070259637.

 	Regarding claims 1, 8, and 15, Bourne teaches a vehicle ([0045]), comprising:

a hardware processor; and

receiving information relating to a road (The term "event" may also refer to a reminder, task, announcement, or news item (including news relevant to the user such as local or regional news, weather, traffic, or social networking/social media information, [0033]);
determining an urgency level of the information (high urgency and high impact) may use an audible channel, or vibration channel, [0016]); 

Bourne is silent on selecting one of a plurality of wireless data communications mechanisms according to the determined urgency level; and
transmitting the information over the selected wireless data communications mechanism. 
Basir teaches selecting one of a plurality of wireless data communications mechanisms according to the determined urgency level; and
transmitting the information over the selected wireless communications mechanism (The microprocessor 32 chooses among the various devices (e.g. data key 16, WiFi, Bluetooth, GPRS, etc) for communicating the vehicle operating data according to a 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Bourne by selecting one of a plurality of wireless data communications mechanisms according to the determined urgency level; and transmitting the information over the selected wireless communications mechanism, as shown by Basir. This modification would benefit the system by selecting an optimal wireless data communications mechanism for transmitting the data.


Regarding claims 5, 12, and 19, receiving the information from a sensor of the vehicle ([0034]).

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bourne and Basir as applied to claims 1, 8, and 15 above, and further in view of Carr US 20110018736.

Regarding claims 2, 9, and 16, the combination is silent on determining a location of the vehicle; and 


Carr teaches determining a location of the vehicle; and 
transmitting the location of the vehicle, at the determined time of transmission, over the selected wireless data communications mechanism (fig. 5, [0041, 0044]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination determining a location of the vehicle; and transmitting the location of the vehicle, at the determined time of transmission, over the selected transmission medium, as shown by Carr. This modification would benefit the system by enabling the network to know the location of the vehicle in the event the vehicle is in an emergency situation.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bourne and Basir as applied to claims 1, 8, and 15 above, and further in view of Ota US 20140204926.


The combination is silent on selecting the one of the plurality of transmission media according to the location of the vehicle.
Ota teaches selecting the one of the plurality of transmission media according to the location of the vehicle (fig. 5, [0005, 0034, 0099, 0158, 0176]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by selecting the one of the plurality of transmission media according to the location of the vehicle, as shown by Ota. This modification would benefit the system by selecting an optimal communication media based upon the location of the vehicle.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bourne and Basir as applied to claim 1 above, and further in view of Otero US 20070241932.

Regarding claims 4, 11, and 18, Bourne is silent on receiving information relating to the road comprises:

Otero teaches receiving information relating to the road comprises:
receiving the information as a message from another vehicle (V2V, road condition, [0007]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Bourne by   receiving information relating to the road comprises: receiving the information as a message from another vehicle, as shown by Otero. This modification would benefit the system by informing the driver of road conditions along the route.

Regarding claims 6, 13, and 20, determining a time of transmission according to the selected wireless data communications mechanism; and
transmitting the information, at the determined time of transmission, over the selected wireless data communications mechanism (Otero: [0052]).


Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476